P-3 11/11 SUPPLEMENT DATED NOVEMBER 1, 2011 TO THE PROSPECTUS DATED JANUARY 1, 2011 OF TEMPLETON CHINA WORLD FUND The prospectus is amended as follows: The portfolio management team under the “Fund Details – Management” section on page 17 is revised as follows: The Fund is managed by a team of dedicated professionals focused on investments in developing or emerging markets. The portfolio managers of the team are as follows: MARK MOBIUS, PH.D. Executive Chairman of Templeton Emerging Markets Group and Portfolio Manager of Asset Management Dr. Mobius has been the lead portfolio manager of the Fund since inception. Dr. Mobius has primary responsibility for the investments of the Fund. Dr. Mobius has final authority over all aspects of the Fund's investment portfolio, including but not limited to, purchases and sales of individual securities, portfolio risk assessment, and the management of daily cash balances in accordance with anticipated management requirements. The degree to which Dr. Mobius may perform these functions, and the nature of these functions, may change from time to time. Dr. Mobius joined Franklin Templeton Investments in 1987. The following individuals have secondary portfolio management responsibilities: EDDIE CHOW, CFA Investment Analyst of Asset Management Mr. Chow has been a portfolio manager of the Fund since 2002, providing research and advice on the purchases and sales of individual securities, and portfolio risk assessment. He joined Franklin Templeton Investments in 1994. CFA® and Chartered Financial Analyst® are trademarks owned by CFA Institute. Allan Lam Portfolio Manager of Asset Management Mr. Lam has been a portfolio manager of the Fund since November 2011, providing research and advice on the purchases and sales of individual securities, and portfolio risk assessment. He joined Franklin Templeton Investments in 1987. DENNIS LIM Co-Chief Executive Officer and Director of Asset Management Mr. Lim has been a portfolio manager of the Fund since November 2011, providing research and advice on the purchases and sales of individual securities, and portfolio risk assessment. He joined Franklin Templeton Investments in 1990. TOM WU Director of Asset Management Mr. Wu has been a portfolio manager of the Fund since November 2011, providing research and advice on the purchases and sales of individual securities, and portfolio risk assessment. He joined Franklin Templeton Investments in 1987. Please retain this supplement with your prospectus for reference.
